DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on December 31, 2020 has been acknowledged.  Claims 2 and 9 have been canceled.  Claim 12 has been added.  Therefore, claims 1, 3-8, and 10-12 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0352031), hereinafter Choi’031.  
Regarding claim 1, Choi’031 teaches a support supporting a cosmetic material, the support comprising: a first supporting member (1) having a first bonding surface (surface of 1 facing 2);  a second supporting member (3) having a second bonding surface (surface of 3 facing 2) facing the first bonding surface; and an adhesive layer (2) disposed between the first supporting member and the second supporting member to bond the first bonding surface to the second bonding surface (as shown in Fig 2), wherein the adhesive layer is formed of one or more selected from the group consisting of a polyolefin-based material and a polyester-based material (¶ [33]; therefore polyester based), wherein the cosmetic material comprises an alcohol component (¶ [38]; therefore alcohol component is included since cleansing ingredients often comprise alcohol.  Also last sentence of ¶ [38] comprise “any ingredient expected to perform a special action on the skin”.  Since per Applicant’s specification states that alcohol is supposed to perform a cooling action, Choi’031’s device would comprise an ingredient expected to perform a cooling action on the skin such as alcohol). 
Although Choi’031 does not specifically disclose an alcohol component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine that based on Choi’031’s disclosure in ¶ [38], an alcohol component would be an encompassing cosmetic ingredient.
Regarding claim 5, Choi’031 teaches wherein the adhesive layer is formed on whole surface of the first bonding surface and the second bonding surface (as shown in Fig 3B).
Regarding claim 7, Choi’031 teaches substantially all features of the claimed invention except for wherein the adhesive layer includes low molecular weight fibers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer that includes low molecular weight fibers, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  Furthermore, there is nothing in the record which establishes that low molecular weight fibers in the adhesive layer present a novel or unexpected result, is used for a particular purpose, or solves a stated problem.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer that includes low molecular weight fibers.
Claim 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’031, in view of Choi et al (US 2014/0341959), hereinafter Choi’959.
Regarding claims 3-4, 6, Choi’031 teaches substantially all features of the claimed invention except for wherein the first support and the second support are a polyurethane foam or a polyether-based polyurethane foam, and wherein the adhesive layer is partially formed on the first bonding surface and the second bonding surface.  
Attention is directed to Choi’959 that teaches in claim 3 wherein the first supporting member and the second supporting member are a polyurethane foam (¶ [7 or 16]); in claim 4 wherein the first supporting member and the second supporting member are a polyether-based polyurethane foam (¶ [13 or 17]); and in claim 6 wherein the adhesive layer is partially formed on the first bonding surface and the second bonding surface (¶ [34, last five lines]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second supporting members used in Choi’031’s device with supports made out of polyurethane foam or polyether-based polyurethane foam; or substitute the whole surface adhesive layer with a partial surface adhesive layer, in view of Choi’959’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to create a cosmetic applicator using layers, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
Claim(s) 8, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi’959, in view of Choi’031.  
Regarding claim 8, Choi’959 teaches a method of manufacturing a support supporting a cosmetic material, the method comprising the steps of: providing a first supporting member having a first bonding surface and a second supporting member having a second bonding surface (¶ [28]);  positioning an adhesive sheet between the first bonding surface and the second bonding surface; and melting the adhesive sheet to form an adhesive layer for bonding the first bonding surface and the second bonding surface (¶[33-34]; therefore the first and second supports are prepared first, then bonded together by adhesive); and supporting the cosmetic material on the first supporting member and the second supporting member after forming the adhesive layer (¶ [40]); in claim 10 wherein the first support and the second support are a polyurethane foam (¶ [7 or 16]); and in claim 12 wherein the first supporting member and the second supporting member are a polyether-based polyurethane foam (¶ [13 or 17]).
Choi’959 teaches substantially all features of the claimed invention except for wherein the adhesive sheet is formed of one or more selected from the group consisting of a polyolefin-based material and a polyester-based material and wherein the cosmetic material comprises an alcohol component (claim 9).
Attention is directed to Choi’031 that teaches wherein the adhesive sheet is formed of one or more selected from the group consisting of a polyolefin-based material or a polyester-based material (¶ [33]; therefore polyester based); and wherein the cosmetic material comprises an alcohol component (¶ [38]; therefore alcohol component is included since cleansing ingredients often comprise alcohol.  Also last sentence of ¶ [38] comprise “any ingredient expected to perform a special action on the skin”.  Since per Applicant’s specification states that alcohol is supposed to perform a cooling action, Choi’031’s device would comprise an ingredient expected to perform a cooling action on the skin such as alcohol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an adhesive that contains at least one of polyolefin or polyester-based material and a cosmetic material that comprises an alcohol component, in view of Chao’031's teaching.  Since both references are from the same art and both concerned with creating cosmetic applicators made of at least two layers glued together impregnated with cosmetic compositions, these items could be used in combination and still achieve the predictable result of creating a practical cosmetic applicator.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modified method of Choi’959, as applied in claim 8. 
Regarding claim 11, the modified method of Choi’959 teaches substantially all features of the claimed invention except for wherein the adhesive layer includes low molecular weight fibers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer that includes low molecular weight fibers, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  Furthermore, there is nothing in the record which establishes that low molecular weight fibers in the adhesive layer present a novel or unexpected result, is used for a particular purpose, or solves a stated problem.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer that includes low molecular weight fibers.

Response to Arguments
Applicant's arguments filed on December 31, 2020 have been carefully considered but they are not persuasive.  Applicant asserts that Choi’031 does not teach the amended limitations as recited in the amended claims and that Choi’031 and Choi’959 are not combinable.  Examiner disagrees.  First, Applicant asserts Choi’031 does not disclose an alcohol component as claimed in claims 1 and 8.  As discussed supra, Choi’031 discloses in line 4 of ¶ [38] a cleansing ingredient which usually contains alcohol.  Further in lines 7-8, Choi’031 states “any ingredient expected to perform a special action on the skin”.  Since alcohol is used for a cooling effect, Choi’031’s device would encompass a cosmetic component such as alcohol.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reason that based on Choi’031’s disclosure in ¶ [38], an alcohol component would be an encompassing cosmetic ingredient.

Lastly, Choi’031 and Choi’959 are considered relevant prior arts because they both teach creating cosmetic applicators made of at least two layers glued together impregnated with cosmetic compositions.  Per MPEP 2141.01(a), both Choi’031 and Choi’059 are pertinent to the problem faced by the inventor (i.e., how to create a cosmetic made of layers of material and impregnated with cosmetic compositions).  Therefore Choi’031 and Choi’595 are analogous prior arts and combinable.   
Accordingly, the claims as currently presented do not distinguish over cited prior arts and thus remain rejected.  Examiner recommends further amending claim limitations and welcomes a phone interview request to collaborate on useful claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754